Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on August 8, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-22) in the reply filed on August 8, 2022 is acknowledged.
Applicant further election of the following species:
Dexamethasone sodium phosphate as the “type of dexamethasone”’
Sodium sulfite as a “preservative”, and
Disodium EDTA as a “chelating agent if present”

Status of Claims
Claims 1-26 and 29-30 are currently pending and are the subject of this office action.
Claim 23-26 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.
Claims 8 and 11 are further withdrawn, since the examined species comprises preservative and chelating agent
Claims 1-7, 9-10 and 12-22 are presently under examination.

Priority
The present application is a CON of PCT/US2019/061363 filed on 11/14/2019, and claims priority to provisional application No. 62/767,448 filed on 11/14/2018.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional application 62/767,448, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Provisional application 62/767,448 fails to disclose “a headspace volume (ml) to dexamethasone content (mg) ratio of 0.007 or less” and “wherein the concentration of preservative is or is less than about 0.1 mg/ml”.  
Accordingly, none of the examined claims (1-7, 9-10 and 12-22) are entitled to the benefit of the provisional application 62/767,448.  The priority date for all the claims is 11/14/2019.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deisher (WO 2018/183927 (04-2018), cited by Applicant) as evidenced by Applicant’s own disclosure.  

For claims, claims 1-7 and 12-13, Deisher teaches the proprietary formulation named AVM0703, which comprises dexamethasone sodium phosphate in a proprietary buffer (see [0106]).  Deisher does not teach the structural limitations of claims 1-7.  However, the instant specification reveals that the formulation known as AVM0703 has (see table I on pages 52-53 and Table 2 on page 54):
a headspace volume (ml) to dexamethasone content (mg) of 0.00588 (less than 0.007), 
the preservative is sodium sulfite which is present at a concentration of 0.035 mg/ml (less than 0.1 mg/ml), and 
the concentration of dexamethasone is 24 mg/ml.
 Even though, Deisher does not disclose any of these structural limitations, the fact is that Deisher discloses the exact same formulation that Applicant is claiming (AVM0703), as such, the structural limitations of claims 1-7, that are disclosed in the instant specification, are inherently present in the AVM0703 disclosed by Deisher, even though Deisher does not explicitly disclose them.

For claims 9-10 the specification discloses that the formulation AVM0703 comprises the chelating agent disodium EDTA in a concentration of 0.5 mg/ml (see table 2 on page 54).

The prior art is silent regarding the statement in claim 14: “wherein the shelf-life of the formulation is at least about 18, 24, 36 or 48 months when stored between 2C and 40C”.
However, “achieving a shelf-life of at least about 18, 24, 36 or 48 months when stored between 2C and 40C” seems to be claiming a property of the above formulation anticipated by the prior art.  “Achieving a shelf-life of at least about 18, 24, 36 or 48 months when stored between 2C and 40C” will inevitably flow from the teachings the prior art (see above rejection) since both (the instant claims and the Deisher prior art) claim he same formulation: AVM0703.
Apparently, Applicant has discovered a new property or advantage ("achieving a shelf-life of at least about 18, 24, 36 or 48 months when stored between 2C and 40C”) of the formulation anticipated by the prior art AVM0703).
MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: achieving a serum CBD concentration of about more than 40 mg/mL within 8 hours after a single administration to a subject) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

Similar arguments can be made for the “wherein” clauses of claims 15-22.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 18, 2022.